[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE              14 October 1994 DATE OF APPLICATION            9 November 1994 DATE APPLICATION FILED        14 November 1994 DATE OF DECISION              25 April 1995 CT Page 5002
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain at Hartford, Docket #CR94-145565.
Martin Zeldes, Esq. For the Petitioner.
Carl Taylor, Esq. For the State of Connecticut.
BY THE DIVISION
The petitioner pled guilty to one count of Robbery in the 1st Degree in violation of Conn. Gen. Stat. § 53a-134(a)(4). The court imposed a sentence of nine years to serve.
The petitioner pled guilty to an armed robbery of a Food Bag Store in the Town of New Britain. The petitioner was recognized because he was a frequent customer of the store who possessed a unique voice. A video camera captured the entire robbery including the petitioner getting into a car registered to him.
At the hearing the petitioner and his counsel both felt that the sentence imposed by the court was appropriate. In the words of the petitioner he had "no complaint about the time."
As said many times at the sentence review hearings, the Division has a very limited statutory mission and we do not serve as another form of a parole board.
Based upon the statements of the petitioner, the sentence is AFFIRMED.
By the Division
Norko, J. CT Page 5003
Klaczak, J.
Purtill, J.
Norko, J., Klaczak, J., and Purtill, J., participated in this decision.